PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of 
Kim, et al.
Application No. 16/995,030
Filed: August 17, 2020
Attorney Docket No.: 048288-973001US
For: LUGGAGE BOARD APPARATUS FOR VEHICLE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed August 15, 2022, to expedite consideration of the petition pursuant to 37 CFR 1.137(a), filed August 15, 2022, to revive the above-identified application.

The requisite $420 petition fee, to expedite consideration of the petition under 37 CFR 1.137(a), has been received.

The petition under 37 CFR 1.182 is GRANTED.

The petition pursuant to 37 CFR 1.137(a) is GRANTED.

The application became abandoned for failure to timely submit corrected drawings in reply to the Notice of Allowability, mailed March 18, 2022, which set a period for reply of three (3) months.  Accordingly, this application became abandoned on June 21, 2022. A Notice of Abandonment was mailed July 6, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has previously
supplied (1) the reply in the form of an Amendment after Allowance under 37 C.F.R. 1.312, (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.
 
The Office acknowledges that petitioner has previously paid the issue fee in the amount of $1,200 as required by the Notice of Allowance and Fee(s) Due, mailed March 18, 2022.

The amendment to the drawings filed on August 15, 2022 in response to the requirement made in the Notice of Allowability mailed March 18, 2022 was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Since the present petition is otherwise grantable, the requirements of 37 CFR 1.312 are waived.

This application is being referred to the Office of Data Management for further processing into a
patent.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.
Telephone inquiries regarding status or the processing as a patent should be directed to the
Office of Data Management at (571) 272-4200.



/JONYA SMALLS/Lead Paralegal Specialist, OPET